Citation Nr: 0006082	
Decision Date: 03/07/00    Archive Date: 03/14/00

DOCKET NO.  98-15 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date earlier than May 28, 1998, 
for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. L. Rippel, Associate Counsel


INTRODUCTION

The veteran had active duty for training from June 6, 1970 to 
June 20, 1970 in addition to other periods of active duty for 
training with the Army National Guard.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, which granted service connection 
for tinnitus and assigned a 10 percent evaluation, effective 
from May 1998.  


FINDINGS OF FACT

1.  In an August 1998 rating decision, the RO granted the 
veteran's claim of entitlement to service connection for 
tinnitus and assigned a 10 percent schedular rating, 
effective from May 28, 1998.

2.  The August 1998 RO decision granting service connection 
for tinnitus was made pursuant to an application for benefits 
received on May 28, 1998.  

3.  The veteran reported ringing in his ears on three 
occasions documented in the record: in service following a 
blast-type injury, at a 1974 VA examination, and again during 
an August 1998 VA examination.  

4.  The veteran's June 1974 claim for service connection for 
injury of the left ear reasonably identified a claim for 
tinnitus, as this disorder was later reported to be 
associated with his claim for service connection for injury 
to the left inner ear.  

5.  The June 1974 claim constitutes an unadjudicated claim of 
service connection for tinnitus filed more than a year after 
the veteran left active duty.  


CONCLUSION OF LAW

The requirements for an effective date prior to May 28, 1998, 
for the grant of service connection for tinnitus have been 
met, as the proper effective date is June 4, 1974.  38 
U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  

After a review of the record, the Board is satisfied that all 
relevant facts have been properly and sufficiently developed.  
The Board is not aware of any additional relevant evidence 
which is available in connection with the issue on appeal.  
Therefore, no further action is necessary to meet the duty to 
assist the veteran with the development of evidence in 
connection with his claims.  See 38 U.S.C.A. § 5107(a) (West 
1991); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

Under applicable criteria, the effective date of an award of 
disability compensation based on an original claim for direct 
service connection or a claim reopened after final 
disallowance shall be the day following separation from 
active service or the date entitlement arose, if the claim is 
received within one year after separation from service; 
otherwise, it shall be the date of receipt of the claim, or 
the date entitlement arose, whichever is later.  See 38 
C.F.R. § 3.400(b)(2)(i).  

In the present case, the veteran urges that his tinnitus is a 
result of acoustic trauma in service.  A claim for "injury 
to the left ear-causing loss of hearing" had been filed by 
the veteran in June 1974.  Service connection for left ear 
hearing loss was granted and evaluated as noncompensable or 
zero percent disabling.  That decision was not appealed.  

In May 1998, the veteran filed a claim to "re-open" his 
claim for left ear hearing loss; the veteran did not 
specifically claim service connection for tinnitus or ringing 
in the ears.  In an August 1998 rating decision, the RO 
declined to grant a compensable evaluation for left ear 
hearing loss but did grant service connection for tinnitus 
and assigned a 10 percent rating for that disability, 
effective from May 28, 1998.  The veteran has appealed that 
decision on the grounds that he has had ringing in his ears 
since the accident in service.  He feels that he has been 
penalized for not using the exact word tinnitus in his claim 
in 1974.  Thus, he seeks an effective date for tinnitus of 
June 1974, the date of the assignment of service connection 
for hearing loss.  For the following reasons, the Board 
agrees with the veteran.  

The claim upon which this appeal is based was received in May 
1998.  However, the veteran has described the same 
manifestations of defective hearing in 1974 and 1998.  The 
Board notes that both the 1974 and 1998 VA examinations show 
the veteran's complaints of ringing in the ears.  The service 
medical records show that the veteran experienced tinnitus 
following a blast in service.  He also had physical residuals 
of that trauma, to include fibrosis in the left ear.  He has 
testified that his problems with tinnitus have been present 
since service.  

The Board must consider all documents submitted prior to its 
decision and review all issues reasonably raised from a 
liberal reading of these documents.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993) (citations omitted).  "Where such 
review of all documents and oral testimony reasonably reveals 
that the claimant is seeking a particular benefit, the Board 
is required to adjudicate the issue of the claimant's 
entitlement to such a benefit or, if appropriate, to remand 
the issue to the [RO] for development and adjudication of the 
issue; however, the Board may not simply ignore an issue so 
raised."  Id.  Nevertheless, the Board is not required to 
anticipate a claim for a particular benefit where no 
intention to raise it was expressed.  See Talbert v. Brown, 7 
Vet. App. 352, 356-57 (1995) (holding that the BVA is not 
required to do a "prognostication" but to review issues 
reasonably raised in correspondence).  The veteran must have 
asserted the claim expressly or impliedly.  See Isenbart v. 
Brown, 7 Vet. App. 537, 540-41 (1995).  The mere submission 
of medical records for a condition does not constitute an 
informal claim for the condition.  See generally, Brannon v. 
West, 12 Vet. App. 32 (1998) (holding that the mere presence 
of medical evidence does not raise a claim for secondary 
service connection, rather the veteran must express the 
intent to raise the claim).  However, the complaint of 
ringing in the ears on July 1974 examination coupled with the 
veteran's intent as evidenced by his June 1974 claim to seek 
service connection for the residuals of injury to his left 
inner ear, compels the Board to conclude that the veteran's 
initial claim did establish a claim for service connection 
for tinnitus.

Upon review of the June 1974 application, the Board finds 
that the veteran satisfactorily communicated his belief that 
his problems with his ears were related to the blast in 
service.  While it is undisputed that the 1974 decision was 
unappealed, the veteran presents a persuasive argument for 
his assertion that he simply did not understand that the RO 
failed to adjudicate a claim for tinnitus.  In this regard, 
the United States Court of Appeals for Veterans Claims has 
held that, "Where the Board fails to adjudicate a claim that 
was reasonably before it, the net outcome for the veteran 
amounts to a denial of the benefit sought."  In Matter of 
Smith, 10 Vet. App. 311 (1997).  Applying that theory to the 
facts of this case, the Board will accord the veteran the 
benefit of the doubt and find that in 1974 it was reasonable 
for the RO to find that the veteran was requesting a 
determination of entitlement to a benefit or belief of 
entitlement to a benefit, including ringing in his ears, and 
had, thus, filed a claim for tinnitus.  See 38 C.F.R. 
§ 3.1(p) (1999).  

Based on the foregoing, the Board finds that June 4, 1974, is 
the date of claim for service connection for tinnitus.  As 
this is more than a year following service, the effective 
date of the award for service connection for tinnitus will be 
the date of receipt of claim or the date entitlement arose, 
whichever is later.  See 38 C.F.R. § 3.400(b).  The veteran 
separated from service in June 1974.  The regulation 
therefore requires that the effective date of the grant of 
service connection be the date of receipt of the claim.  

The Board finds that the law and the evidence support a 
finding of an effective date of June 4, 1974.  However, the 
Board notes that the rating schedule for tinnitus has 
undergone changes since 1974, and the Board expresses no 
opinion as to the appropriate rating to be assigned the 
veteran's service-connected tinnitus from the effective date 
for the grant of service connection.  The rating 
determination constitutes an issue that is not before the 
Board at this time.  


ORDER

Entitlement to an effective date earlier than May 28, 1998, 
for the award of service connection for tinnitus is granted, 
the proper effective date is June 4, 1974.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

